Case 1:20-cv-00352-TWP-MPB Document 39 Filed 01/12/21 Page 1 of 4 PageID #: 206




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

 DAVID HOWARD,                                        )
 DUSTIN EVANS,                                        )
 DAMON FLOWERS,                                       )
                                                      )
                               Plaintiffs,            )
                                                      )
                          v.                          )          No. 1:20-cv-00352-TWP-MPB
                                                      )
 BRANDON MILLER,                                      )
 AMANDA COPELAND,                                     )
 ARAMARK CORPORATION,                                 )
                                                      )
                               Defendants.            )

                   ORDER DENYING MOTIONS FOR ASSISTANCE
                RECRUITING COUNSEL AND TO CONSOLIDATE CASES

                                              I.
                                     MOTIONS FOR COUNSEL

        Plaintiffs Howard, Evans, and Flowers have filed two duplicative motions for assistance

 recruiting counsel. Dkts. 37-38. Litigants in federal civil cases do not have a constitutional or

 statutory right to court-appointed counsel. Walker v. Price, 900 F.3d 933, 938 (7th Cir. 2018).

 Instead, 28 U.S.C. § 1915(e)(1) gives courts the authority to "request" counsel. Mallard v. United

 States District Court, 490 U.S. 296, 300 (1989). As a practical matter, there are not enough lawyers

 willing and qualified to accept a pro bono assignment in every pro se case. See Olson v. Morgan,

 750 F.3d 708, 711 (7th Cir. 2014) ("Whether to recruit an attorney is a difficult decision: Almost

 everyone would benefit from having a lawyer, but there are too many indigent litigants and too

 few lawyers willing and able to volunteer for these cases.").

        "Two questions guide [this] court's discretionary decision whether to recruit counsel:

 (1) has the indigent plaintiff made a reasonable attempt to obtain counsel or been effectively
Case 1:20-cv-00352-TWP-MPB Document 39 Filed 01/12/21 Page 2 of 4 PageID #: 207




 precluded from doing so, and (2) given the difficulty of the case, does the plaintiff appear

 competent to litigate it himself?" Walker, 900 F.3d at 938 (internal quotations omitted). These

 questions require an individualized assessment of the plaintiff, the claims, and the stage of

 litigation. The Seventh Circuit has specifically declined to find a presumptive right to counsel in

 some categories of cases. McCaa v Hamilton, 893 F.3d 1027, 1037 (7th Cir. 2018) (Hamilton, J.,

 concurring); Walker, 900 F.3d at 939.

        As a threshold matter, litigants must make a reasonable attempt to secure private counsel

 on their own. Pruitt, 503 F.3d 647, 653 (7th Cir. 2007); see also Thomas v. Anderson, 912 F.3d

 971, 978 (7th Cir. 2019) (because neither of the plaintiff's requests for counsel showed that he tried

 to obtain counsel on his own or that he was precluded from doing so, the judge's denial of these

 requests was not an abuse of discretion) (citing Pruitt, 503 F.3d at 654–55 (7th Cir. 2007) (en

 banc); Romanelli v. Suliene, 615 F.3d 847, 851–52 (7th Cir. 2010) (explaining that the denial of a

 motion to recruit counsel was justified by the district court's finding that the plaintiff had not tried

 to obtain counsel)). The plaintiffs' motions do not allege that they have attempted to recruit counsel

 on their own.

        To decide the second question, the Court considers "'whether the difficulty of the case—

 factually and legally—exceeds the particular plaintiff's capacity as a layperson to coherently

 present it to the judge or jury himself.'" Olson, 750 F.3d at 712 (quoting Pruitt, 503 F.3d at 655).

 To facilitate the process of evaluating requests for counsel, the Court has prepared a form motion

 for indigent litigants seeking the appointment of counsel. The form requests the information

 necessary for the Court to determine the merits of the motion and requires the litigant to

 acknowledge important conditions of the appointment of counsel. None of the information needed

 to evaluate the plaintiffs' request is included in their motions.
Case 1:20-cv-00352-TWP-MPB Document 39 Filed 01/12/21 Page 3 of 4 PageID #: 208




        The plaintiffs' motions for assistance recruiting counsel, dkt. [37] and dkt. [38], are

 DENIED WITHOUT PREJUDICE because they do not indicate that they have made a

 reasonable effort to recruit counsel on their own, nor do they provide sufficient information to

 make a determination on the merits or acknowledge the conditions of the appointment of counsel.

                                           II.
                                 MOTIONS TO CONSOLIDATE

        The plaintiffs' motions for counsel also ask that this case be consolidated with six other

 cases pending in this Court, arguing that they involve the "exact same issues and exact same

 defendants." Dkt. 37; dkt. 38. Federal Rule of Civil Procedure 42(a)(2) authorizes courts to

 consolidate actions that involve "a common question of law or fact." Pursuant Local Rule 42-1, a

 motion to consolidate must be filed "in the case with the earliest docket number," and a "notice of

 the motion" must be filed "in all other cases."

        Among the cases the plaintiffs seek to consolidate, the case with the earliest docket number

 is Callahan v. Douglas, et. al, 1:19-cv-3908-JMS-DML. There is a pending motion to consolidate

 in Callahan at dkt. 133. Accordingly, the motions to consolidate filed in this case, dkt. [37] and

 dkt. [38], are DENIED as improper in accordance with Local Rule 42-1. For purposes of the

 motion to consolidate in Callahan, the motions filed in this case shall satisfy the notice requirement

 of Local Rule 42-1(b).

                                               III.
                                           CONCLUSION

        For the reasons explained above, the motions for assistance recruiting counsel and to

 consolidate, dkt. [37] and dkt. [38], are DENIED. The clerk is directed to send each plaintiff a

 copy of the Court's motion for assistance recruiting counsel form.


 IT IS SO ORDERED.
Case 1:20-cv-00352-TWP-MPB Document 39 Filed 01/12/21 Page 4 of 4 PageID #: 209




        Date:    1/12/2021




 Distribution:

 DAVID HOWARD
 936576
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 DUSTIN EVANS
 211424
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 DAMON FLOWERS
 164760
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Christopher Douglas Cody
 HUME SMITH GEDDES GREEN & SIMMONS
 ccody@humesmith.com
